UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1999



VERONICA BUNCH,

                                              Plaintiff - Appellant,

          versus


THOMAS E. WHITE, SECRETARY,     UNITED    STATES
DEPARTMENT OF THE ARMY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-01-697-A)


Submitted:   February 4, 2002            Decided:   February 21, 2002


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Veronica Bunch, Appellant Pro Se. Mark David Maxwell, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Veronica Bunch appeals from the district court’s order dis-

missing her action for breach of a voluntary settlement agreement

as time-barred.        We have reviewed the record and the district

court’s opinion and find no reversible error.              Accordingly, we

affirm on the reasoning of the district court.        Bunch v. White, No.

CA-01-697-A (E.D. Va. Aug. 3, 2001).         We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   AFFIRMED




                                      2